                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA




 ELIGAH BROKENSPIRIT CHRISTIAN,
                        Petitioner,                          No. 3:20-cv-00295-JKS
         vs.
                                                           ORDER OF DISMISSAL
                                                         [Re: Motion at Docket No. 13]
 ARNALDO HERNANDEZ,
 Superintendent, Spring Creek
 Correctional Center,
                        Respondent.



       On November 11, 2020, Eligah Brokenspirit Christian, a state prisoner proceeding pro se,
filed a Petition for Writ of Habeas Corpus under 28 U.S.C. § 2254. Docket No. 1 (“Petition”).
At Docket No. 13, Christian filed a Motion to Dismiss Writ of Habeas Corpus 2254, which
indicates that he no longer wishes to maintain this habeas action. The Court therefore construes
the Motion at Docket No. 13 as a Notice of Voluntary Dismissal.
       In his Motion, Christian states that he wishes to dismiss his action because the Court
denied his earlier request for the appointment of counsel. As explained in the Order denying his
request for counsel, while this Court is not unmindful of the plight of unrepresented state
prisoners in federal habeas proceedings, and in particular the difficulties Christian faces with
respect to his documented disabilities, there is no constitutional right to counsel in federal habeas
proceedings. See Lawrence v. Florida, 549 U.S. 327, 336-37 (2007) (citing Coleman v.


                                                 -1-


          Case 3:20-cv-00295-JKS Document 14 Filed 01/13/21 Page 1 of 3
Thompson, 501 U.S. 722, 756-57 (1991)). Appointment of counsel is not required in a habeas
corpus proceeding in the absence of an order granting discovery or an evidentiary hearing. See
Rules Governing Section 2254 Cases in the U.S. District Courts, Rule 6(a), 8(c).
       As Christian acknowledges in his Motion, he was represented by counsel on direct appeal
and on post-conviction relief review in the state courts. If Christian later chooses to timely file a
new habeas petition in this Court,1 the Court would have access to the entirety of the records in
those proceedings, including the arguments and briefing submitted by Christian’s counsel, which
it would utilize in considering Christian’s claims.
       IT IS THEREFORE ORDERED:
       1.      The Motion to Dismiss at Docket No. 13, construed as a Notice of Voluntary
               Dismissal, is GRANTED, and the Petition is DISMISSED WITHOUT
               PREJUDICE.
       2.      All pending motions are DENIED AS MOOT.
       3.      The Court declines to issue a Certificate of Appealability. See 28 U.S.C.
               § 2253(c); Banks v. Dretke, 540 U.S. 668, 705 (2004) (“To obtain a certificate of
               appealability, a prisoner must ‘demonstrat[e] that jurists of reason could disagree
               with the district court’s resolution of his constitutional claims or that jurists could
               conclude the issues presented are adequate to deserve encouragement to proceed
               further.’” (quoting Miller-El v. Cockrell, 537 U.S. 322, 327 (2003))). Any further
               request for a Certificate of Appealability must also be addressed to the Ninth
               Circuit Court of Appeals. See FED. R. APP. P. 22(b); 9TH CIR. R. 22-1.



       1
               A habeas petitioner typically may only file one federal habeas petition
challenging a state court conviction. But because the Court is dismissing the instant Petition
without prejudice as a result of the construed Notice of Appeal, Christian may file another
federal habeas petition in the event he wishes to challenge the underlying conviction as
described above. If he chooses to file another federal habeas petition, Christian should be
mindful of the one-year statute of limitations under the Antiterrorism and Effective Death
Penalty Act of 1996 (“AEDPA”). See 28 U.S.C. § 2244(d)(1).

                                                 -2-


            Case 3:20-cv-00295-JKS Document 14 Filed 01/13/21 Page 2 of 3
       4.      The Clerk of Court is respectfully directed to enter final judgment in this case.
Dated at Anchorage, Alaska this 13th day of January, 2021.

                                                      s/James K. Singleton, Jr.
                                                      JAMES K. SINGLETON, JR.
                                                      Senior United States District Judge




                                                -3-


            Case 3:20-cv-00295-JKS Document 14 Filed 01/13/21 Page 3 of 3
